ACCEPTED
                                                                                            01-14-00848-CR
                                                                                 FIRST COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                       7/31/2015 3:06:28 PM
                                                                                      CHRISTOPHER PRINE
                                                                                                     CLERK

                                   IN THE
                           FIRST COURT OF APPEALS
                                  OF TEXAS                                 FILED IN
                                                                    1st COURT OF APPEALS
                                                                        HOUSTON, TEXAS
NOMATHEMBA SITAWISHA                           §        CASE    NO. 7/31/2015
                                                                    01-14-00848-CR
                                                                              3:06:28 PM
                                               §                    CHRISTOPHER A. PRINE
                                               §                            Clerk
VS.                                            §        On Appeal From Harris County
                                               §        Cause No. 1870305
                                               §        County Court at Law #4
THE STATE OF TEXAS                             §

                      APPELLANT’S MOTION
              TO EXTEND TIME TO FILE APPELLATE BRIEF

       Appellant, Nomathemba Sitawisha, files this motion to extend time under TEX.

R. APP. P. 10.5(b), having filed Appellant’s brief earlier today,

                         I. TRIAL COURT PROCEEDINGS

       On October 1, 2014, a judge sentenced Ms. Sitawisha to 105 days county jail after

a jury found her guilty of driving while intoxicated with a blood alcohol concentration

level greater than .15. Notice of appeal was filed on October 1, 2014.



                        II. PROCEEDINGS IN THIS COURT

       The Appellant’s brief was due on April 10, 2015. Two previous extensions have

been granted; one was denied on June 23, 2015, with an order to file the brief within 20

days. Counsel worked diligently to complete the brief in compliance with the court’s

order, but was unable to do so.
                                           III.

       Since the court’s order, counsel has filed a brief in Christopher Rashad Frazier v.

State, Cause No. 14-15-00118-CR. Counsel also has researched and argued a motion to

dismiss for lack of subject-matter jurisdiction in a murder case, State v. Alvin Riggins,

Cause No. 1395747, and has been providing lawyer assistance and preparing lawyer

education materials for cases that involve the same issue. The motion in Riggins was

based on last year’s Moon and Guerrero opinions, which reversed adult convictions

because the defendants were improperly transferred to adult court from juvenile court.

Counsel represented Mr. Guerrero in his appeal, and now represents him on remand in

the juvenile court.

       Counsel also has been working to complete two habeas writs that concern the

same jurisdiction issue raised in Riggins, Moon and Guerrero. Further, counsel is working

to complete briefs in Margaret Mayer v. State, Cause No. 14-14-01011-CR, and Herman

Whitfield v. State, Cause No. 01-15-00316-CR.



                                           IV.

       In the exercise of due diligence, counsel was unable to complete Ms. Sitawisha’s

brief within 20 days of the court’s order. It was filed this morning, however. This

motion is not filed for purposes of delay, but so that justice may be done.


                                            2
                                        PRAYER

      Appellant respectfully requests that this motion be granted and that the Court

permit an extension of time until today, July 31, 2015, for filing Appellant’s brief.


                                                Respectfully submitted,

                                                ALEXANDER BUNIN
                                                Chief Public Defender
                                                Harris County Texas


                                                /s/ Cheri Duncan
                                                ______________________________
                                                CHERI DUNCAN
                                                Assistant Public Defender
                                                Harris County Texas
                                                State Bar No. 06210500
                                                1201 Franklin, 13th Floor
                                                Houston Texas 77002
                                                (713) 368-0016
                                                (713) 368-9278 (Fax)
                                                cheri.duncan@pdo.hctx.net

                                                Attorney for Appellant,
                                                NOMATHEMBA SITAWISHA




                           CERTIFICATE OF SERVICE




                                            3
      I certify that a copy of Appellant’s Motion to Extend Time to File Appellate

Brief was served electronically on the Appellate Division of the Harris County District

Attorney’s Office, on July 31, 2015.

                                        /s/ Cheri Duncan
                                        ____________________________________
                                        CHERI DUNCAN




                                           4